Case 3:19-cv-00665-MMD-WGC Document 37-26 Filed 05/17/20 Page 1 of 3




                  Exhibit 26




                     Exhibit 26
           Case 3:19-cv-00665-MMD-WGC Document 37-26 Filed 05/17/20 Page 2 of 3



                                       Law Offices of
                                 MICHAELE. LANGTON
                                        Attorney at Law
                                     801 Riverside Drive
                                     Reno, Nevada 89503

Michael E. Langton                                                           (77S) 329-75S7
E-Mail: mlangton@sbcglobal.net                                           Fax (77S) 329-7447




                                    July 6, 2018

       Traci Davis, Superintendent
       Washoe County School District
       425 E. 9 th Street
       P.O. Box 30425
       Reno, Nevada 89520-3425

              Re: ~rina OJ.sen

       Dear Superintendent Davis:

            Please be advised I represent Trina Olsen, and in said
       capacity hereby file a request for an expedited hearing pursuant to
       the expedited labor arbitration procedures established by the
       American Arbitration Association.

            This request is filed because former Area Supe.rintendent
       Gonzales stated in his letter dat ed June 28, 2018: nif you wish to
       appeal this action, you will need to 'follow NRS 39 1.822 (attached
       document) . " This request for hearing is made with full reservation
       of rights of Mrs. Olsen with regard to the collective bargaining
       agreement covering her position as well as the right to challenge
       the fact that she is a probationary employee subject to the
       requirements o f NRS 391 .822.   This request is further made with
       full reservation o f rights to challenge the action of notice of
       recommended dismissal by Mr. Gonzales, including but not limited
       to, failure of the representatives of the School District to comply
      ·with the requirements of NRS 391 and the requirements of the
       collective bargaining agreement.



                                                                                  EXHIBIT




                                                                       OLSEN · 000061
 Case 3:19-cv-00665-MMD-WGC Document 37-26 Filed 05/17/20 Page 3 of 3




July 6, 2018
Page 2
Traci Davis




     Please have the appropriate representative of the             School
District contact me to make arrangements for the hearing.

                           Very Truly Yours,


                           1;~4,
                           Michael E. Langton,

MEL: mek
cc: Trina Olsen

    Chris Reich, Deputy General Counsel
     WCSD

    Virginia R. Doran, Director
     Labor Relations
     WCSD

    Emily Ellison, Chief Human Resources Officer
     WCSD

    Selene Lewis, Human Resources Technician
     WCSD




                                                             OLSEN - 000062
